Citation Nr: 1232712	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for trigeminal neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In May 2006, the Veteran testified at a hearing before the undersigned at the RO in Fort Harrison, Montana.  The Veteran thereafter moved once again and jurisdiction over the appeal currently resides with the RO in White River Junction, Vermont.  This claim has been the subject of several prior Board remands, with the most recent taking place in April 2011.

In September 2006, September 2009, and again in April 2011, the Board referred to the agency of original jurisdiction (AOJ) for appropriate action the Veteran's application to reopen his claim of service connection for peripheral neuropathy and his claim of service connection for stomach cancer.  Despite the prior referrals, these issues have not been adjudicated by the AOJ.  Therefore, they are once again referred back to the AOJ for such adjudication.


FINDINGS OF FACT

The competent and probative evidence fails to demonstrate that the Veteran's trigeminal neuropathy is related to his active service. 


CONCLUSION OF LAW

Trigeminal neuropathy was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in June 2002 and April 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided this notice in the April 2006 letter.

The Board observes that the June 2002 letter was sent to the Veteran prior to the February 2003 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the April 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), and Dingess, supra, and after the notice was provided the case was readjudicated and a October 2006 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's private treatment records and VA treatment records are associated with the claims folder.

The Board also concludes VA's duty to assist has been satisfied.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's service medical records from his period of active service are unavailable.  The RO requested the appellant's records several times, and the National Personnel Records Center indicated that they did not have them.  The NPRC specifically indicated to the RO that the archive records showed that the service treatment records had been transferred to the Denver, Colorado RO in 1974.  The records could not be found. Inasmuch as the appellant was not at fault for the loss of these records, VA is under heightened obligation to assist the appellant in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken the required procedures to reconstruct the appellant's records from alternative sources, including requests to the NPRC. The appellant does not report specific treatment at a specific facility in service.  Without more information to use, further searches are pointless.  All relevant records that could be located have been associated with the file.  Furthermore, the appellant's relevant VA medical records are in the file.  The Veteran has alleged additional treatment for his trigeminal neuropathy at a Denver VA Medical Center (VAMC) in 1970.  The Board notes that an April 2012 formal finding of unavailability stated that the records were not located at the Walla Walla VAMC and as such are not available for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Compensation and Pension Examination Inquiry reports reflect that requests for VA examinations in connection to the Veteran's claim were cancelled in May 2009 in June 2011 because the Veteran failed to report.  Notifications as to the time, date and location of these examinations were sent to his most recent address of record in April 2009 and June 2011.  The Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  38 C.F.R. § 3.326(a) (2011).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2011).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Service connection will also be presumed for certain chronic diseases, such as other organic disease of the nervous system, including trigeminal neuropathy, if manifest to a compensable degree within one year after discharge from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has trigeminal neuralgia related to his active duty service.  The Board notes that the Veteran is currently diagnosed with trigeminal neuralgia as noted in various VA and private treatment records.  As such, the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The Board observes that on an October 1999 VA Agent Orange examination it is noted that the Veteran had trigeminal neuralgia in August 1970 with surgical litigation of the right trigeminal distribution in 1995 at the Denver VAMC.  The Board notes that any records from that time have not been able to be located and as such, this cannot be verified.  Moreover, the Veteran reported at his May 2006 Travel Board hearing that his trigeminal neuralgia symptoms started in 1990.  

The Board notes a November 1991 private treatment note regarding treatment for cervical pain does not note any trigeminal neuralgia.  VA treatment records dated in 1996 report pain associated with trigeminal neuralgia that had started in the previous year.  The record indicated that the Veteran had surgery for his trigeminal neuralgia in February 1997.  

Given the above information, the Veteran's claim was remanded in order for the Veteran to be afforded a VA examination to determine the etiology of the Veteran's currently diagnosed trigeminal neuralgia.  Unfortunately, as noted above, the Veteran failed to report to VA examinations despite the Veteran having been provided notice of the VA examinations.  If the Veteran did not receive a notification letter letting him know when his examination was scheduled because he changed his address, he bears the burden of keeping VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("there is no burden on the part of the VA to turn up heaven and earth to find him").  A review of the record file does not reveal any evidence that mail sent to the Veteran had been returned as a result of having been sent to an incorrect address.  The Veteran's representative does not contend that the Veteran did not receive notification as to his scheduled VA examination, nor does he dispute the fact that the Veteran failed to report to the examination.  Neither the Veteran nor his representative has provided good cause as to the Veteran's failure to report to his scheduled examination.  Therefore, without any evidence to the contrary, the Board assumes that the Veteran did receive notification of his scheduled VA examination and failed to report to it.

Although VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran, Green V. Derwinski, 1 Vet. App. 121 (1991), in this case, the Veteran has failed to report for his VA examination.  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  The failure to report to a scheduled examination, without good cause, may result in a denial of claims for service connection and for a higher initial rating (as such original claims will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board has decided to proceed based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).

As noted above, service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden, supra; 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson, supra.  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn supra.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, supra.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Initially the Board notes that even the Veteran's own statements indicate that his trigeminal neuralgia did not start until 1990, despite the treatment report which suggested that the Veteran had trigeminal neuralgia in 1970. (Again, it is noted that exhaustive attempts were made to obtain records from the 1970s were unsuccessful.) Regardless, the Board notes that by the Veteran's own statements, his current disorder did not start before 1990 indicating that it began more than 20 years after his active service.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe pain and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  The Board finds that it is reasonable to expect that if the Veteran had pain associated with trigeminal neuralgia, in the intervening years, he would have sought medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, the more than 20 year silence with regard to complaints of pain associated with trigeminal neuralgia stands in direct contradiction to any suggestion that the Veteran's trigeminal neuralgia is related to his active service.  It therefore follows that any assertions in this regard are not credible.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not been shown to have the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Additionally, the Board notes that laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to an assessment as to etiology.  There is no other evidence of record linking the Veteran's trigeminal neuralgia with his active duty service.  
In consideration of all the above, the Board finds that while the Veteran does have a current diagnosis of trigeminal neuralgia there is no competent and probative medical evidence linking the Veteran's current diagnosis with his active duty service.  As such, the preponderance of the evidence is against the Veteran's claim and service connection for trigeminal neuralgia must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for trigeminal neuropathy is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


